PER CURIAM.
The trial court, without giving any written reasons for doing so, imposed a sentence for revocation of probation that constituted a two-cell deviation from the guideline sentence for appellant’s underlying offense of battery on a law enforcement officer. Although a trial court may make a one-cell deviation from the guidelines after revocation of probation without giving a reason for departure, written reasons for departure must accompany any greater deviation. The Florida Bar Re: Rules of Criminal Procedure, 482 So.2d 311 (Fla.1985); Rule 3.701(d)(11), (14), Fla.R.Crim.P.; Carter v. State, 452 So.2d 953 (Fla. 5th DCA 1984). We therefore vacate the sentence imposed by the trial court and remand the case for resentencing.
REVERSED and REMANDED.
HERSEY, C.J., and DELL and GUNTHER, JJ., concur.